Title: To George Washington from Brigadier General David Wooster, 28 September 1775
From: Wooster, David
To: Washington, George



Sr
Harlem [N.Y.] Sepr 28th 1775

This just serves to inform your Excellency that I return’d to this place from Long Island immediately upon the receipt of your favour of the 2d Instant—& that in pursuance of an Order from the Continental Congress I shall this afternoon embark with all the Troops under my command for Albany there to wait the Orders of General Scuyler. I am Sr in haste your Excellency’s most obedt hble Servt

Davd Wooster

